                         Case 1:20-cv-05436-CM Document 68 Filed 09/09/20 Page 1 of 4




           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK
           ------------------------------------------------------- X
           PYROL YX USA INDIANA, LLC, et al. ,

                                 Plaintiffs,

                     -against-




"     r r.
' t'
'
t,,
        iI • ,




                     Pursuant to Federal Rule of Civil Procedure 42, Plaintiffs Pyrolyx USA Indiana, LLC,

            Pyrolyx Indiana, Inc., and Pyrolyx AG (collectively, "Plaintiffs") and Defendants Zeppelin

            Systems USA, Inc. and Zeppelin Systems GmbH (collectively, "Defendants") file this Joint

            Motion to Consolidate Civil Action No. I :20-CV-05436 and Civil Action No. I: 19-CV-11222,

            and respectfully show as follows:

                                   PROCEDURAL AND FACTUAL BACKGROUND

                     This dispute stems from the construction of a tire recycling and carbon black facility in

            Terre Haute, Indiana. Plaintiffs own the facility and Defendants supplied equipment and services

            to .the facility .

                     On December 6, 2019, Defendant Zeppelin Systems USA, Inc. filed two lawsuits against

            Plaintiff Pyrolyx USA Indiana, LLC. The first was a lien enforcement action in Vigo County

            Superior Court in Terre Haute, Indiana ("Lien Enforcement Action"). The Lien Enforcement

            Action is subject to an agreed stay and is currently in a holding pattern. The second lawsuit alleges
          Case 1:20-cv-05436-CM Document 66
                                         68 Filed
                                            Filed 07/18/20
                                                  09/09/20 Page
                                                           Page 2 of 4




breach of contract and tort causes of action and is also pending in this Court as Civil Action No.

1: l 9-cv-11222 ("SDNY Lawsuit").

       On February 19, 2020, Plaintiffs filed suit in the Vigo County Superior Court also alleging

breach of contract and various torts against Defendants. Defendants removed that action to the

United States District Court for the Southern District oflndiana. ECF Nos. 1, 17, 18. Defendants

thereafter sought a transfer of the lawsuit from the Southern District of Indiana to this Court, which

was granted on July 14, 2020. ECF Nos. 62, 63, 64.

       Because this lawsuit and the first-filed SONY Lawsuit arise from the same operative facts,

involve many overlapping parties, and concern the same questions of fact and law, the parties

hereby move to consolidate and merge the cases.

                              ARGIIMENTS AND AIJTHORITIES

       Under Federal Rule of Civil Procedure 42, courts may consolidate cases "involv[ing] a

common question of law or fact." Fed. R. Civ. P. 42(a); see In re Fuwei Films Sec. Litig. , 247

F.R.D. 432, 435 (S.D.N.Y. 2008). "The trial court has broad discretion to determine whether

consolidation is appropriate." Johnson v. Celotex Corp., 899 F.2d 1281, 1284-85 (2d Cir. 1990).

       Here, this lawsuit and the SDNY Lawsuit are nearly identical and raise substantially similar

questions of law and fact. For the purposes of judicial economy and to avoid unnecessary costs

and delay, this Court should consolidate the two actions for all purposes under Rule 42(a).

       The parties also respectfully request that once consolidated, the case management plan

entered in the first-filed SONY Lawsuit apply with equal force and govern the deadlines and

procedures in this action as well.

                                          CONCLUSION
         Case 1:20-cv-05436-CM Document 66
                                        68 Filed
                                           Filed 07/18/20
                                                 09/09/20 Page
                                                          Page 3 of 4




       For the above-stated reasons, Plaintiffs and Defendants hereby request this matter be

consolidated and merged with Cause No. 1: 19-cv-11222.

Dated: July 18, 2020                             Respectfully Submitted,

                                          By:    Isl     Kip Brar
                                                 Kip Brar
                                                 NICHOLS BRAR WEITZNER & THOMAS LLP
                                                 PO Box 920837
                                                 Houston, Texas 77292
                                                 E-mail: kbrar@nicholsbrar.com
                                                 Tel.: (832) 453-3775

                                                 William W. Drummy
                                                 Holly A. Reedy
                                                 WILKINSON GOELLER MODESITT WILKINSON
                                                 &DRUMMYLLP
                                                 333 Ohio Street
                                                 Terre Haute, Indiana 4 7807
                                                 Tel.: (812)-232-4311
                                                 Fax: (812)-235-5107
                                                 E-mail: wwdrummy@wilkinsonlaw.com
                                                 E-mail: hareedy@wilkinsonlaw.com

                                                 Attorneys for Defendants


                                          By:    hi      .Tasan Richey
                                                 Jason L. Richey
                                                 William D. Wickard
                                                 K&L Gates LLP
                                                 210 Sixth A venue
                                                 Pittsburgh, PA 15222
                                                 Tel: (412) 355-6500
                                                 E-mai I: lason.ricbe)~@klgates.c.om
                                                 E-mail: William.wickard(@klgates.com

                                                 Jeffry Lind
                                                 Lind Law Firm
                                                 400 Ohio Street
                                                 Terre Haute, IN 47807
                                                 Tel. : (812) 234-5463
                                                 E-mail: jlind@ lindlawfirm.com

                                                 Attorneys for Plaintiffs
          Case 1:20-cv-05436-CM
          Case 1:20-cv-05436-CM Document
                                Document 66
                                         68 Filed
                                            Filed 07/18/20
                                                  09/09/20 Page
                                                           Page 44 of
                                                                   of 44




                               CERTIFICATE OF CONFERENCE

       The undersigned counsel for Defendants hereby certifies that he conferred with Jason
Richey, counsel for Plaintiffs, via telephone on July 15, 2020 and via email on July 16 and 17,
2020, and Plaintiffs are in agreement with the relief sought herein and join in this motion.


                                                                Kip Brar
                                                               Kip Brar


                                  CERTIFICATE OF SERVICE

         The undersigned counsel for Defendants hereby certifies that a copy of the foregoing was
filed electronically on July 18, 2020. Notice of this filing will be sent to the following by operation
of the Court's electronic filing system and the parties may access this filing through the Court's
system:

Jeffry Lind
Jlind@lindlaw:firm.e_om

Jason Richey
Jason.riche_J@klgate.s..c_om

William Wickard
William.wickard@klgates.com


                                                                Kip Brar
                                                               Kip Brar
